       Case 2:19-cv-01776-KJM-JDP Document 17 Filed 10/20/20 Page 1 of 2



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
9
10
     Frances Huber,                             Case No. 2:19-cv-01776-KJM-EFB
11
                 Plaintiff,                     ORDER MODIFYING
12                                              SCHEDULING ORDER
           v.
13
     Sunbeam Products, Inc.; Amazon.com         District Judge: Kimberly J. Mueller,
14   Services, Inc.; DOES 1 through 20,         Dept. 3
     inclusive,
15
                 Defendants.
16
17         Based upon the Joint Motion of the parties, and good cause shown, all dates
18   proceeding in this matter are hereby continued as set forth below.
19
20
     Deadline or Date           Current Scheduling Ord Requested Order
21
     Non-expert discovery       01/15/2021                  04/23/2021
22   cut-off
23
     Plaintiff’s Initial        03/22/2021                  07/12/2021
24   Disclosure of Expert
     Witness information
25
26   Defendants’ Initial        04/05/2021                  07/26/2021
     Disclosure of Expert
27   Witness information
28
                                                -1-
                                               Order
       Case 2:19-cv-01776-KJM-JDP Document 17 Filed 10/20/20 Page 2 of 2



1    Deadline or Date             Current Scheduling Ord Requested Order
2    Plaintiff’s Rebuttal         04/19/2021                 08/09/2021
3    Disclosure of Expert
     Witness information
4
     Defendants’ Rebuttal         05/03/2021                 08/23/2021
5    Disclosure of Expert
6    Witness information

7    Expert Discovery cut-off     05/17/2021                 09/10/2021
8
     L/D to hear motions          05/28/2021                 10/08/2021
9
10                                03/31/2021                 07/31/2021
     L/D to conduct ADR
11
12        The court will set a Final Pretrial Conference date after the resolution of any
13   dispositive motions, or passage of the dispositive motion cutoff, with a trial date
14   being determined at the pretrial conference or at such time as the COVID-19 crisis
15   has been resolved to a level where the parties, counsel and the Court can
16   meaningfully set a trial date in this matter.
17       IT IS SO ORDERED.
18   DATED: October 19, 2020.
19
20
21
22
23
24
25
26
27
28
                                                  -2-
                                                 Order
